


Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT
This Second Amendment to Credit Agreement (the "Amendment") is made and entered
into as of April 19, 2013, by and between BANK OF THE WEST (the "Bank") and
MICREL, INCORPORATED (the "Borrower") and, upon satisfaction of the conditions
contained in this Amendment, is effective as of December 31, 2012.
This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of May 7, 2009, as amended by a First Amendment dated
as of April 22, 2011 and as further amended from time to time, and any and all
addenda and riders thereto (collectively the "Agreement"). Unless otherwise
defined herein, all terms used in this Amendment shall have the same meanings as
in the Agreement. To the extent that any of the terms or provisions of this
Amendment conflict with those contained in the Agreement, the terms and
provisions contained herein shall control.
WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.
NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:


1.
Modification of Expiration Date. The Expiration Date provided for in Section
1.1.17 shall be extended to April 30, 2015.



2.
Deletion of Financial Covenant. Section 5.2(i) is deleted in its entirety and
replaced with the following: "(i) Intentionally Omitted."



3.
Consent to Acquisition. The Bank hereby consents to the acquisition by the
Borrower of PhaseLink Company Limited in April 2012. This consent is in addition
to, and not in replacement of, the provision in Section 5.4 of the Agreement
permitting the Borrower to make business acquisitions of up to $5,000,000 in any
one fiscal year.



4.
Conditions Precedent. As conditions precedent to the effectiveness of this
Amendment, (a) duly executed counterpart copies of this Amendment shall have
been delivered to and accepted by the Bank and (b) the Borrower shall pay to the
Bank all of the Bank's out-of-pocket expenses in connection with the preparation
and negotiation of this Amendment, and, upon satisfaction of such conditions,
this Amendment shall be effective as of December 31, 2012.



5.
Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement and represents that no
event, which with notice or lapse of time, could become an Event of Default, has
occurred or is continuing.



6.
Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.



7.
Governing Law. This Amendment shall be governed and construed in accordance with
the laws of the State of California to which jurisdiction the parties hereto
hereby consent and submit.








1

--------------------------------------------------------------------------------




8.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

[Signature Page Follows]







2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.
BANK:
 
BORROWER:
 
BANK OF THE WEST
 
MICREL, INCORPORATED
 
 
 
 





BY:
/s/Helen Huang
 
BY:
/s/ Ray Zinn
NAME:
Helen Huang, Vice President
 
NAME:
Raymond D. Zinn, President & CEO
 
/s/ Helen Huang
 
 
 
 
 
 
BY:
Clyde R. Wallin
 
 
 
NAME:
Ray Wallin, Vice President, Finance & CFO
 
 
 
 
 
 
 
 
ADDRESS:
 
 
 
APR 19 2013
 
 
 
2180 Fortune Drive
 
 
 
San Jose, CA 95131


















3

--------------------------------------------------------------------------------




CERTIFICATE OF RESPONSIBLE OFFICER


The undersigned hereby certifies to the Bank that (1) the Borrower has
previously delivered to the Bank a true, correct and complete copy of its
certificate of incorporation and by-laws (collectively, the “Delivered
Organization Documents”), (2) since such delivery, there has been no changes in
the Delivered Organization Documents, and no such document has been repealed,
revoked, rescinded or amended in any respect and each remains in full force and
effect, (3) the Borrower remains in good standing in the jurisdiction of its
organization and in each jurisdiction where required by law, (4) the resolutions
delivered to the Bank on or prior to the date of the Agreement authorize the
execution, delivery and performance of the foregoing Amendment and have not been
repealed, revoked, rescinded, amended or modified in any respect, (5) such
resolutions authorize the person(s) holding the office(s) signing the Amendment
on behalf of the Borrower (the “Authorized Executing Officer”) to execute the
foregoing Amendment on behalf of the Borrwower, (6) the person(s) executing the
foregoing Amendment on behalf of the Borrower has been duly elected and now
holds the Authorized Executing Office set forth below or next to his or her
name, and the signature set forth above is his or her true signature, (7) the
undersigned is authorized to deliver this Certificate on behalf of the Borrower,
and (8) the Bank may conclusively rely on this Certificate unless and until
superseding documents shall be delivered to the Bank.


/s/ Colin Sturt
 
 
 
 



Name:
Colin Sturt
 
 
 
 
VP, General Counsel
 
 
 




4